DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 06/29/2022 has been entered. Claims 1, 2, 5, 9-12, 14 and 17-20 have been amended. Claims 1-20 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. However new 35 USC § 112 rejections have been introduced also as a result of the amendment. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “top cap immovable to one of the front rails or rear rails” (claims 12 & 18; note that the top cap 150 as shown in fig. 22 is movable at least when fasteners are removed from apertures shown in side wall 153) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Clarification
Claim 18 recites the stepladder in intended use form i.e. “A tray removably attachable (functional language where the tray need only be able to be attached in a removable manner) to a folding stepladder”. Consequently, claims 19 and 20 depending from claim 18 are interpreted as further limiting the intended use stepladder. If it is applicant’s intention to positively recite the stepladder and its subsequent narrowing in claims 19 and 20; applicant is recommended to amend to language similar to that of claim 1 which recites the combination.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that uses the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses means coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: “means for attaching the tray to the immovable top cap” in claim 18 and “means for attaching the tray to the folding stepladder” in claim 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Said corresponding structures being: prongs 250 on tray 200 and slots 155 on cap 150 being equivalent to the “means for attaching the tray to the ladder in the use position”. And slots 260 on tray 200 and studs 180 on the ladder being equivalent to the “means for attaching the tray to the ladder in the stored position”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 18-20 are objected to because of the following informalities:    
Claim 18 only recites the stepladder in intended use form i.e. the previously recited ladder and the currently recited stepladder are neither positively recited nor required by the claim’ applicant is reminded that the claim only recites “A tray removably attachable (functional language where the tray need only be able to be attached in a removable manner) to a folding stepladder”. The objection is due to that claims 19 and 20 depending from claim 18 appears to majorly further limit the intended use stepladder. If it is applicant’s intention to positively recite the stepladder and its subsequent narrowing in claims 19 and 20; applicant is recommended to amend to language similar to that of claim 1 which recites the combination.
Claim 20 appears to be missing article “the” to precede the limitation “top cap” in line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 12 and 18 recites “a top cap immovable to one of the front rails or rear rails” and “an immovable top cap”; this recitation constitutes new matter since firstly, there is no support for this language in the specification and secondly, as shown in fig. 22; the top cap 150 is movable at least when fasteners are removed from apertures shown in side wall 153. The term “immovable” may be interpreted as welded for instance where it cannot be removed. 
Dependent claims are rejected since they depend from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation: “an open orientation and a closed orientation”; it is not clear to which element is said open and closed orientations belong to i.e. to the ladder or to the top cap?
Dependent claims are rejected since they depend from a rejected claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astor, US (2007/0284191).
In regards to claim 1 Astor discloses:
A ladder tray system (fig. 9, 10) comprising: a ladder (25) comprising: front rails (right hand side pair of rails); rear rails (left hand side pair of rails); steps (fig. 9); a top cap (11) fixed to one of the front rails or rear rails comprising a prong slot (8a, 8b); a tray storage stud (see annotated drawings); and an open orientation and a closed orientation (evidenced by the presence of spreaders/braces between the front and rear rails; fig. 9, 10); a tray (1) comprising: a prong (3a, 3b); and a stud slot (major opening within the tray); wherein the tray is removably attachable to the top cap by insertion of the prong into the prong slot (paragraph [0023[; excerpt below); and wherein the tray is removably attachable (functional language where the tray need only be able to be attached in a removable manner) to the tray storage stud by insertion of the tray storage stud into the stud slot (where the major opening within the tray is removably receivable/attachable  onto the storage stud shown in annotated fig. below).
	
    PNG
    media_image1.png
    502
    578
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    66
    466
    media_image2.png
    Greyscale


	In regards to claim 2 Astor discloses the tray storage stud is connected to a rear rail (as shown in annotated drawings above the tray storage stud connected to left hand side pair of rails).
	In regards to claim 3 Astor discloses the tray storage stud is connected to front rail (at least indirectly via the top cap).
In regards to claim 4 Astor teaches the tray storage stud is connected to a step (at least via one of the rear rails).

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Najey, US (2014/0326538). 
In regards to claim 18 Najey discloses:
A tray (20; fig. 3) removably attachable (intended use; where the tray need only be able to be attached in a removable manner) to a folding stepladder comprising an immovable top cap (further limiting intended use) wherein the tray has a use position (fig. 1) and a stored position (fig. 2) comprising: 
means for attaching the tray (note that means are only “for attaching” the tray and does not require active attachment) to the immovable top cap (via any of components 62; fig. 6, 35; fig. 12 or other elements of side supports 40; fig. 11) in the use position; and means for attaching the tray (note that means are only “for attaching” the tray and does not require active attachment) to the folding stepladder (1st and 2nd brackets 70 and 80; fig. 15) in the stored position (fig. 2).

    PNG
    media_image3.png
    445
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    435
    451
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    261
    315
    media_image5.png
    Greyscale

	In regards to claim 19 Najey discloses the folding stepladder has an open position and a closed position and comprises a combined rail boundary when the folding stepladder is in the closed position and wherein the tray rests completely within the combined rail boundary when the tray is in the stored position (note that the stepladder is being recited in intended use form only in claim 18; and hence claim 19 is being read as further limiting intended use limitations).
	In regards to claim 20 Najey discloses a back wall and the ladder folding stepladder further comprising a top cap back wall wherein the tray back wall and top cap back wall are abutting when the tray is in the use position (note that the stepladder is being recited in intended use form only in claim 18; and hence claim 20 is being read as further limiting intended use limitations).

Claims 18-20 are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harcz, US (9714542). 
In regards to claim 18 Harcz discloses:
	A tray (48) removably attachable to a folding stepladder (intended use; where the tray need only be able to be attached in a removable manner) comprising an immovable top cap (further limiting intended use) wherein the tray has a use position (when 86 is coupled to 40) and a stored position (when 86 is uncoupled to 40) comprising: 
means for attaching the tray (note that means are only “for attaching” the tray and does not require active attachment) to the immovable top cap in the use position (via retainers 86); and 
means for attaching the tray (note that means are only “for attaching” the tray and does not require active attachment) to the folding stepladder in the stored position (via loops 82).
	In regards to claim 19 Harcz discloses the folding stepladder has an open position and a closed position and comprises a combined rail boundary when the folding stepladder is in the closed position and wherein the tray rests completely within the combined rail boundary when the tray is in the stored position (note that the stepladder is being recited in intended use form only in claim 18; and hence claim 19 is being read as further limiting intended use limitations).
	In regards to claim 20 Harcz discloses a back wall and the ladder folding stepladder further comprising a top cap back wall wherein the tray back wall and top cap back wall are abutting when the tray is in the use position (note that the stepladder is being recited in intended use form only in claim 18; and hence claim 20 is being read as further limiting intended use limitations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Astor, US (7886872) (referred to hereinafter as “ref 872” to avoid confusion with reference Astor above) in view of Harcz, US (9714542).
	In regards to claim 1 ref 872 discloses:
	A ladder tray system (fig. 1) comprising: a ladder (50) comprising: front rails; rear rails; steps (claim 1; ref 872; excerpt below); a top cap (1) fixed to one of the front rails or rear rails (fig. 1) comprising a prong slot (see annotated drawings); a tray storage stud (7a, 7b; fig. 3); and an open orientation and a closed orientation (claim 1; ref 872; 2nd highlighted excerpt below).

    PNG
    media_image6.png
    572
    583
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    422
    564
    media_image7.png
    Greyscale

	In regards to claim 1 ref 872 does not disclose a tray comprising: a prong; and a stud slot as claimed in claim 1.
	Harcz teaches a tray (10) comprising: a prong (96; figs. 1 & 2); and a stud slot (82; figs. 1 & 3); wherein the tray is removably attachable to the top cap by insertion of the prong into the prong slot (fig. 4).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the tray of Harcz onto the top cap of ref 872 (where the teaching of the tray of Harcz consequently dictates modifying the prong slot of ref 872 to be suitable to receive the prongs of the tray of Harcz) for the predictable function of providing a space for the user at the top of the ladder to place his tools, equipment , etc. The modification of ref 872 with Harcz subsequently teaches the tray (10; Harcz) is removably attachable to the tray storage stud (7a, 7b; fig. 3; Astor) by insertion of the tray storage stud into the stud slot.
	In regards to claim 2 ref 872 discloses tray storage stud is connected to a rear rail (figs 3 Astor; seen as either via connecting components or depending on which rails are viewed as front or rear) 
In regards to claim 3 ref 872 discloses the tray storage stud is connected to front rail (10; fig. 3; Astor;).
In regards to claim 4 ref 872 discloses the tray storage stud is connected to a step (figures 2-4; via connecting components).
In regards to claim 5 ref 872 discloses the ladder further comprises a cross brace (8) and the tray storage stud is connected to cross brace (fig. 4).
In regards to claim 6 Harcz teaches the top cap comprises a back wall (rear wall of slot 46; fig. 5) and the tray comprises a back wall (exterior wall of studs 96; fig. 1) and wherein the top cap back wall and tray back wall abut when the tray is attached to the top cap (figs. 5 & 6). 
In regards to claim 7 Harcz teaches the top cap back wall and tray back wall are parallel when the tray is attached to the top cap (figs. 5 & 6).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over ref 872 and Harcz as applied to claim 1 above, and further in view of Woodward, US (2017/0328131). 
In regards to claim 8 ref 872 and Harcz teaches the ladder comprises: a rail interior width dimension (interior width dimension of ladder 16 of Harcz); a combined rail depth dimension when the ladder is in the closed orientation (the closed position of the ladder of Astor Col 1; LL 51-53); wherein the tray comprises: a width dimension (see annotated drawings below); a depth dimension (thickness of tray 10). 

    PNG
    media_image8.png
    607
    668
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    120
    602
    media_image9.png
    Greyscale

In regards to claim 8 ref 872 and Harcz do not explicitly teach the tray width dimension is less than the ladder rail interior width dimension.
However, Woodward teaches tray width dimension (width of tray 4 equivalent to tray 10 of Harcz) is less than the ladder rail interior width dimension (fig. 1; Woodward).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the tray width dimension of Harcz is less than the ladder rail interior width dimension as taught by Woodward in order to conceal the tray within the ladder dimensions when the tray is in its storage position to prevent accidental catching onto nearby objects, worker’s skin, cloth, etc. 
In regards to claim 9 ref 872 as modified by Harcz and Woodward teaches the tray rests entirely within a combined rail boundary (Woodward; fig. 4A) when the ladder buck tray stud [tray storage stud] (7a, 7b; fig. 3; Astor) is attached to the tray stud slot (82; figs. 1 & 3; Harcz).
In regards to claim 10 Woodward teaches the tray depth dimension is less than the combined rail depth dimension (as depicted in fig. 4A where the tray is concealed within the combined rail depth dimension in the closed position shown in fig. 4A).
In regards to claim 11 Woodward teaches tray depth dimension (tray thickness) is less than 1.5 times the combined rail depth dimension (as depicted in fig. 4A where the tray is concealed within the combined rail depth dimension in the closed position shown in fig. 4A).

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, US (4653713) in view of Astor, US (7886872) (referred to hereinafter as ref 872 to avoid confusion with reference Astor above) in further view of Woodward, US (2017/0328131).
In regards to claim 12 Hamilton discloses:
A tray (30) for use in combination with a ladder (17, 18, 21), the tray comprising: a width dimension (fig. 1); and a depth dimension (fig. 1); wherein the tray has a use position (when coupled with 22) and a stored position (when uncoupled with 22) and is removably attachable to the ladder (by insertion and removal from 22), the ladder comprising: front rails (17, 18); rear rails (21 and rail opposite to 21); steps; a top cap (10, 22) immovable to one of the front rails or rear rails (via attachment by L-brackets 19 and 20 as shown in fig. 4); a rail interior width dimension (width of rails); a combined rail depth dimension when the ladder is in the closed orientation (when the ladder is folded); and an open orientation and a closed orientation (Col 5; LL 28-32; highlighted excerpt below); wherein the tray (30) is removably attachable  to the top cap (10, 22) in the use position (by insertion onto 22; fig. 1).

    PNG
    media_image10.png
    329
    587
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    457
    728
    media_image11.png
    Greyscale

	In regards to claim 12 Hamilton does not disclose the tray is removeably attachable to the ladder in the stored position.
	Ref 872 teaches hangers (7a, 7b; fig. 3). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the hangers taught by ref 872 onto the ladder of Hamilton for their predictable function of providing a hanger for storage and transportation of the tray. Consequently, hanging the tray 30 of Hamilton onto the hangers of ref 872 would provide for a stored position of the tray and the tray being removeably attachable to the ladder in the stored position (attaching and detaching from the hangers).
	In regards to claim 12 Hamilton and ref 872 do not teach the width dimension of the tray is less than the rail interior width dimension, and the depth dimension is less than 1.5 times the combined rail depth dimension when the ladder is in the closed orientation.
Woodward teaches the width dimension of the tray is less than the rail interior width dimension (fig. 1; Woodward), and the depth dimension is less than 1.5 times the combined rail depth dimension when the ladder is in the closed orientation (as depicted in fig. 4A where the tray is concealed within the combined rail depth dimension in the closed position shown in fig. 4A).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to adjust the tray width dimension of Hamilton to be is less than the ladder rail interior width dimension as taught by Woodward for the predictable result of concealing the tray within the ladder dimensions when the tray is in its storage position to prevent accidental catching onto nearby objects, worker’s skin, cloth, etc. 
	In regards to claim 13 Hamilton discloses the top cap (10, 22) comprises prong slots (slot formed between top surface 11 and T leg 23b) and the tray (30) comprises prongs (44a; fig. 1) and each top cap prong slot is sized to fit a respective tray prong (as shown in in-use configuration in fig. 4; Hamilton).
	In regards to claim 14 Hamilton, ref 872 and Woodward teaches the ladder comprises a tray stud (7a, 7b; fig. 3; ref 872) and the tray comprises a stud slot (slot through handle 40; Hamilton) and the tray stud slot is removably attachable to the ladder tray stud (functional language where the tray need only be able to be attached in a removable manner).
In regards to claim 15 Hamilton as modified by ref 872 and Woodward teaches the tray rests entirely within a combined rail boundary (Woodward; fig. 4A) when the ladder tray stud (7a, 7b; fig. 3; ref 872) is attached to the tray stud slot (slot through handle 40; Hamilton).
	In regards to claim 16 Hamilton discloses the top cap (10) comprises a back wall (top surface 11) and the tray comprises a back wall (bottom surface of 30) and wherein the top cap back wall and tray back wall abut when the tray is attached to the top cap (as shown in fig. 4).
	In regards to claim 17 Woodward teaches the tray depth dimension is less than the combined rail depth dimension (as depicted in fig. 4A where the tray is concealed within the combined rail depth dimension in the closed position shown in fig. 4A).

Response to Arguments
Applicant’s arguments/amendments regarding previously submitted 35 U.S.C. 112 rejections have been considered and were found persuasive; as a result, previously submitted 35 U.S.C. 112 rejections have been withdrawn.
Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection utilizing new primary reference Hamilton, US (4653713) was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with regards to 35 U.S.C. 102 rejection have been fully considered but they are not persuasive because:
Applicant argues “Claim 18 has been amended to limit the invention to a folding stepladder. As Najey neither folds nor is a stepladder, it does not teach all the limitations of amended claim 18”; examiner respectfully disagrees and presents that claim 18 only recites the stepladder in intended use form i.e. the previously recited ladder and the currently recited stepladder are neither positively recited or required by the claim’ applicant is reminded that the claim only recites “A tray removably attachable (functional language where the tray need only be able to be attached in a removable manner) to a folding stepladder”. And the recitation “comprising an immovable top cap” only further limits the intended use limitation.
Applicant’s arguments with respect to claim 1 have been considered but are moot because:
Applicant argues “a ladder comprising a top cap comprising a prong slot. The Office Action contends that Harcz teaches a top cap (12) comprising a prong slot (42, 46). Applicants assert that the saddle of Harcz does not constitute what one of ordinary skill in the art would consider to be a top cap because it is removeably coupled to the ladder and not the ladder itself”; examiner presents that reference Harcz is no longer being relied upon to teach the top cap instead the rejection currently utilizes reference Astor, US (7886872) that discloses a top cap (1) fixed to one of the front rails or rear rails (fig. 1) comprising a prong slot (see annotated drawings); a tray storage stud (7a, 7b; fig. 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634